Citation Nr: 0032800	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  98-00 703A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office
in Boston, Massachusetts


THE ISSUES

1.  Whether VA contracted for (authorized) hospital care 
and/or medical services provided the veteran at Worcester 
State Hospital (WSH) during a period of commitment at WSH 
beginning on September 20, 1995.

2.  Whether WSH is entitled to VA reimbursement of 
unauthorized expenses incurred in connection with hospital 
care and/or medical services provided the veteran during a 
period of commitment at WSH beginning on September 20, 1995.


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to January 
1972.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 decision by the VA 
Medical Center/Outpatient Clinics (VAMC/OC) in Boston, 
Massachusetts.

(The question of whether WSH is entitled to VA reimbursement 
of unauthorized expenses incurred in connection with hospital 
care and/or medical services provided the veteran during a 
period of commitment at WSH beginning on September 20, 1995, 
is addressed in the REMAND below.)


FINDINGS OF FACT

1.  On September 20, 1995, the veteran was committed to WSH; 
VA was notified of the commitment that same day.

2.  It was specifically noted at the time of the veteran's 
commitment to WSH that VA could not be responsible for the 
bill.

3.  VA did not enter into an agreement to reimburse WSH for 
expenses associated with hospital care and/or medical 
services provided the veteran during the period of 
commitment.


CONCLUSION OF LAW

VA did not contract for (authorize) hospital care and/or 
medical services provided the veteran at WSH during a period 
of commitment at WSH beginning on September 20, 1995.  
38 U.S.C.A. § 1703 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 17.52 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has the authority to contract with non-VA facilities in 
order to furnish a veteran hospital care and medical services 
for treatment of a service-connected disability, under 
circumstances where VA facilities are not capable of 
furnishing economical care or services because of geographic 
inaccessibility, or where VA facilities are otherwise 
incapable of furnishing the care or services required.  See 
38 U.S.C.A. § 1703(a)(1)(A) (West Supp. 2000); 38 C.F.R. 
§ 17.52(a)(1)(i) (2000).  VA is not required to contract with 
non-VA facilities under such circumstances, however, and 
whether it chooses to do so is wholly discretionary.  See 
38 U.S.C.A. § 1703(a) (providing that "the Secretary [of VA] 
. . . may contract with non-[VA] facilities . . . .") 
(emphasis added); 38 C.F.R. § 17.52(a) (to the same effect).

In the present case, the record shows that the veteran was 
committed to WSH on September 20, 1995.  A Report of Contact, 
dated on September 20, 1995, shows that VA was notified of 
the commitment that same day.  It was specifically noted at 
that time that VA could not be responsible for the bill, and 
there is nothing in the record which in any way suggests that 
VA entered into an agreement to reimburse WSH for expenses 
associated with hospital care and/or medical services 
provided the veteran during the period of commitment.  
Indeed, correspondence from the VAMC/OC, including the March 
1997 letter to WSH denying reimbursement, makes clear that 
the VAMC/OC has not contracted for the care or services in 
question.

As noted above, VA has the authority to contract with non-VA 
facilities for hospital care and medical service under 
certain circumstances.  However, it is not required to do so.  
Here, the record shows that the VAMC/OC has elected not to 
contract for the care and services in question.  Accordingly, 
to the extent that WSH is seeking payment or reimbursement on 
the basis of contract or prior authorization, the appeal must 
be denied.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, ___ (2000).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

It is the Board's conclusion that the new law has no impact 
on the question of whether VA authorized (contracted for) 
hospital care and/or medical services provided the veteran at 
Worcester State Hospital (WSH) during a period of commitment 
at WSH beginning on September 20, 1995.  This is true because 
there is nothing to suggest that any additional evidence 
exists or can be obtained on this issue.  Under the 
circumstances, therefore, the Board finds that adjudication 
of this issue, without referral to the VAMC/OC for initial 
consideration under the new law, poses no risk of prejudice 
to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  
This portion of the appeal is denied.


ORDER

VA did not authorize (contract for) hospital care and/or 
medical services for the veteran at WSH during a period of 
commitment at WSH beginning on September 20, 1995; to the 
extent that the appellant is seeking VA payment or 
reimbursement on the basis of contract or prior 
authorization, the appeal is denied.


REMAND

The Board has determined that VA did not authorize (contract 
for) hospital care and/or medical services for the veteran at 
Worcester State Hospital (WSH) during a period of commitment 
at WSH beginning on September 20, 1995.  Consequently, the 
appellant may recover expenses associated with such care and 
services only if entitlement to VA payment or reimbursement 
of unauthorized medical expenses is demonstrated under the 
provisions of 38 U.S.C.A. § 1728 (West 1991) and 38 C.F.R. 
§ 17.120 (2000).

As noted above, the Veterans Claims Assistance Act of 2000 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  The VAMC/OC 
has not yet considered the issue of the appellant's 
entitlement to VA reimbursement of unauthorized medical 
expenses in the context of the new law.  Nor has the 
appellant had an opportunity to litigate the issue in that 
context.  Moreover, unlike the aforementioned 
authorization/contract question, the record suggests that 
additional evidence pertaining to the issue of the 
appellant's entitlement to VA reimbursement of unauthorized 
expenses is available, and can be obtained.  Consequently, in 
order to ensure the appellant due process of law, and avoid 
the possibility of prejudice, the Board will remand the issue 
for further development.  38 C.F.R. § 19.9 (2000).

On remand, the VAMC/OC should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, obtaining a copy of any court order or other 
documentation relating to the veteran's commitment to WSH on 
September 20, 1995.  The action should also include obtaining 
a complete copy of the veteran's treatment records from VA 
and WSH since that date, and procuring a medical opinion that 
speaks to the criteria set out in 38 U.S.C.A. § 1728 (West 
1991) and 38 C.F.R. § 17.120 (2000).

This issue is REMANDED to the VAMC/OC for the following 
actions:

1.  The VAMC/OC must review the claims 
folder and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the VAMC/OC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Development should 
include, among other things, obtaining a 
copy of any court order or other 
documentation relating to the veteran's 
commitment to WSH on September 20, 1995.  
Development should also include 
obtaining a complete copy of the 
veteran's treatment records from VA and 
WSH since September 20, 1995.

2.  As part of the development 
undertaken to comply with the new law, 
the VAMC/OC should arrange to have a 
physician review the claims folder, to 
include a copy of any court order or 
other documentation relating to the 
veteran's commitment to WSH on September 
20, 1995, and a complete copy of the 
veteran's treatment records from VA and 
WSH since that date.  Following a review 
of the documents in the file, the 
physician should offer an opinion as to 
each of the following questions:

a.  Was the veteran's commitment to WSH 
on September 20, 1995, for a medical 
emergency, the nature of which was such 
that delay would have been hazardous to 
his life or health?  (In providing an 
answer to this question, the examiner 
should review and discuss a VA document 
of record entitled, "Telephonic 
Authorization," dated on September 20, 
1995, which indicates that the veteran's 
admission to WSH was emergent.)

b.  If the veteran's commitment to WSH 
on September 20, 1995, was for a medical 
emergency, when did the emergency end?  
At what point in time, if any, could he 
have been transferred from WSH to a VA 
medical center for continuation of 
treatment?

c.  Were VA or other Federal facilities 
feasibly available to provide necessary 
care and services for the veteran at the 
time of his commitment to WSH on 
September 20, 1995?  Would it have been 
reasonable, sound, wise, or practicable 
for the veteran or WSH to have attempted 
to use VA facilities beforehand?  Would 
VA have refused treatment?

d.  With regard to the care provided the 
veteran by WSH after his initial 
commitment on September 20, 1995, was 
any of that care rendered in a medical 
emergency, the nature of which was such 
that delay would have been hazardous to 
his life or health?  If so, when did the 
emergency end?  At what point in time, 
if any, could he have been transferred 
from WSH to a VA medical center for 
continuation of treatment?  Were VA or 
other Federal facilities feasibly 
available to provide necessary care and 
services?  Would it have been 
reasonable, sound, wise, or practicable 
for the veteran or WSH to have attempted 
to use VA facilities beforehand?  Would 
VA have refused treatment?  (The 
reviewing physician should list each 
instance in which the veteran received 
emergent care or services at WSH 
following the initial commitment on 
September 20, 1995, if any, and should 
provide the opinions requested as to 
each instance of emergent treatment.)

A complete rationale for all opinions 
should be provided.

3.  The VAMC/OC should review the 
physician's opinion to ensure that 
requirements of the foregoing paragraph 
have been satisfied.  If they have not, 
the opinion should be returned for 
necessary corrective action, as 
appropriate.
 
4.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the VAMC/OC should 
take adjudicatory action on the 
appellant's claim for reimbursement of 
unauthorized medical expenses.  If the 
benefit sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.

After the appellant has been given an opportunity to respond 
to the SSOC, the claims folders should be returned to this 
Board for further appellate review.  No action is required by 
the appellant until it receives further notice, but it may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this 
remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the 
VAMC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 



